Citation Nr: 9936204	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-19 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1950 
to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the veteran's attempt 
to reopen his claim for service connection for "a nervous 
condition."  The veteran's notice of disagreement was 
received in October 1998, a statement of the case was issued 
in November 1998, and the veteran's substantive appeal was 
received in November 1998.  The veteran initially requested a 
hearing before the Board, but he withdrew this request in a 
June 1999 statement.

By rating decision in October 1968, the veteran's claim of 
entitlement to service connection for "a nervous condition" 
was initially denied.  The record shows subsequent denials of 
that same underlying claim.  With regard to the present 
appeal, the RO duly considered whether new and material 
evidence had been received to reopen the claim.  However, in 
a February 1999 supplemental statement of the case, the RO 
listed separately the issue of entitlement to service 
connection for a psychotic disorder and major depressive 
disorder, presumably based on the fact that certain private 
medical records contained diagnoses of a psychotic disorder 
and major depression.  The previously denied claim was based 
on an anxiety disorder.  However, in the Board's view, the 
essential underlying claim is best viewed as a claim of 
entitlement to service connection for an acquired psychiatric 
disability, regardless of whether it is described as anxiety 
reaction, depression, or a psychotic disorder.  Accordingly, 
the Board proceeds with its appellate review finding that the 
only issue to be considered is whether or not new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability.


FINDINGS OF FACT

1.  By rating decision in October 1968, entitlement to 
service connection for "a nervous condition" was denied; 
the veteran did not file a notice of disagreement from that 
determination.

2.  By rating decision in December 1995, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's underlying claim of entitlement to 
service connection for an acquired psychiatric disability; 
the veteran did not file a timely notice of disagreement from 
that determination. 

3.  Evidence received subsequent to the December 1995 rating 
decision is not, by itself or in connection with evidence 
previously of record, so significant that it must be 
considered to decide fairly the merits of the claim for 
service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 1968 rating decision which denied entitlement 
to service connection for "a nervous condition" is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  The December 1995 rating decision which found no new and 
material evidence to reopen the veteran's underlying claim of 
entitlement to service connection for an acquired psychiatric 
disability is the most recent final denial of the veteran's 
underlying claim.  38 U.S.C.A. § 7105(c) (West 1991).

3.  The evidence received since the December 1995 rating 
decision is not new and material and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claim for service connection for what 
was described as "a nervous condition" was denied in 
October 1968.  The record does not show that a notice of 
disagreement was received in connection with that 
determination.  Accordingly, the October 1968 rating decision 
became final.  38 U.S.C.A. § 5107(a).  A claim that is the 
subject of a prior final determination may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  He has subsequently submitted 
applications to reopen his claim and received denials of 
those applications on a number occasions.  The record 
includes a number of rating decisions beginning in 1995, all 
of which found no new and material evidence to reopen the 
veteran's claim.  Although these rating decisions were issued 
within several months of each other based on new evidence 
submitted in connection with the veteran's claim, the Board 
notes that the receipt of additional evidence does not 
service to extend the time period for initiating an appeal.  
38 C.F.R. § 20.304.  After reviewing the communications 
received from the veteran from 1995 on, the Board concludes 
that a timely notice of disagreement was not received to 
initiate an appeal from a December 1995 rating decision which 
found no new and material evidence to reopen the claim.  
Accordingly, the December 1995 rating decision is final.  38 
U.S.C.A. § 7105(c).  The present appeal arises from a 
subsequent attempt to reopen the claim.  The Board finds that 
the December 1995 rating decision is the most recent final 
denial of the veteran's underlying claim, and it therefore 
must consider whether new and material evidence has been 
since that decision.  Evans v. Brown, 9 Vet.App. 273, 285 
(1996).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence of record at the time of the December 1995 
rating decision included the veteran's service medical 
records, both VA and private medical records, lay statements 
and statements from the veteran.  The service medical records 
show that the veteran was referred for psychiatric evaluation 
in April 1951.  The veteran reported that he was walking in 
his sleep and had been doing so for many years prior to entry 
into service.  The examiner doubted whether the veteran had 
walked in his sleep, but noted that the veteran had been 
observed to scream in his sleep.  The examiner felt that the 
veteran desired to avoid service and did not have real 
psychiatric symptoms.  There was no diagnosis of a 
psychiatric disorder.  There are no other psychiatric 
evaluations.  The report of medical examination, dated in 
November 1952, notes the veteran's psychiatric state to be 
normal.  

The first evidence of a psychiatric disorder contained in the 
claims file is the July 1968 VA medical certificate which 
sets forth a diagnosis of anxiety neurosis, and notes that 
the veteran has been treated for the last six months.  The 
September 1968 medical certificate also notes a diagnosis of 
anxiety neurosis.

The September 1968 statement of the veteran's wife contains 
her assertions that she first noticed the veteran had nervous 
problems when she met him in September 1964.  The statement 
further describes the veteran's behavior and sleep 
disturbances.  The veteran's statements are to the effect 
that his problems with his nerves began after basic training.

A March 1979 statement of Dr. Benito Mena, M.D. says that the 
veteran should go on sick leave because of emotional 
problems.

VA outpatient treatment records reveal that the veteran was 
evaluated in January 1995 after he complained of sleep 
problems, and was diagnosed with anxiety disorder.  He was 
scheduled for a psychiatric screening in February 1995.  
Thereafter he began treatment with the VA mental health 
clinic, and was given medication.  The diagnosis of anxiety 
disorder was continued throughout his treatment at the VA 
mental health clinic.

The Board notes here that the initial denial of the veteran's 
claim in October 1968 was made on the essential basis that 
the preponderance of the evidence was against a finding that 
the post-service psychiatric disability described as anxiety 
neurosis was related to the veteran's military service.  The 
December 1995 rating decision essentially determined that 
evidence received subsequent to the October 1968 rating 
decision merely showed continuing psychiatric problems over 
the years, but did not otherwise show any relationship to 
service. 

Evidence received since the December 1995 rating decision 
includes a letter from Dr. Muntzra K. Qadri, M.D., received 
in August 1996, to the effect that the veteran was seen on 
seven occasions, from 1978 until June 1991.  The diagnosis 
was chronic recurrent major depression.  Newly received 
evidence also includes insurance statements dated from July 
1981 to November 1990, VAMC outpatient treatment records 
dated from May 1997 to October 1998; and report of 
hospitalization at St. Mary's Hospital, dated in April 1981 
and signed by Dr. D. H. Webb III, M.D.  

All of the evidence received since the December 1995 rating 
decision deals with treatment for psychiatric problems many 
years after service and does not show any relationship to 
service.  While some of the more recent medical records refer 
to a psychotic disorder, such evidence adds nothing new since 
it was known as early as the October 1968 rating decision 
that the veteran was suffering from an acquired psychiatric 
disorder.  The fact that a psychosis has been recently 
diagnosed instead of or in addition to the anxiety noted in 
1968 does not change the underlying basis of the original 
denial which was that there was no evidence showing that an 
acquired psychiatric disorder had its inception during 
service or was otherwise related to service. 

In sum, the Board finds that the evidence received since 
December 1995 simply reiterates what was already known; that 
is, that the veteran suffers from a psychiatric disorder.  
However, none of the newly received evidence suggests any 
relationship to service.  The newly received evidence is not, 
by itself or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, new 
and material evidence has not been received, and the 
veteran's claim has not been reopened. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

